Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 1 of 59

THE UNITED STATES COURT OF APPEALS
FOR THE FEDERAL CIRCUIT R EC E IVE D

APR 27 2020

SUSAN Y. SOONG
November 27, 2019 CLERK, U.S. DISTRICT COURT

NORTH DISTRICT OF CALIFORNIA

4:19-mc-80288-K AW

THE UNITED STATES FEDERAL DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

Eeon F.K.A. Brett Jones & The Custody Class, et al ...,

Vv.
California Department of Corrections and Rehabilitation, et al,

United States Attorney General, et al ...,

Nature of Proceedings: Motion to Confirm Arbitration Award

Under 9 U.S.C. § 9

Appeal Brief on Behalf of Appellant(s)
“Eeon” Brett Jones and the Custody Class
304 S. Jones Blvd. Ste. 1967
Las Vegas, Nevada 89107

Certificate as to Parties: 9 U.S.C. § 16
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 2 of 59

TABLE OF CONTENTS
Page(s)

1. Jurisdictional Statement ...............cccceesessevcesecssevcseescuscascees 1 (a-j).
I. Original Petition to the Court .............ccccccssecsceccscesecavenceenes 2.
VT. — Limited Jurisdiction ...............cccccccsececcucesesecesucesenseesaeeuncs 5.
III. Challenge to Jurisdiction ..............ccccceceucesecsececasevenesaveness 7.
TV. Motion to Confirm .............ceccecssecsccuscusesecsccuceecesceeececaess 8,
V. A Legitimate Arbitration Association ...............cccecseescececesees 9.
VI. Unilateral Compelled Performance Contract ...............0ceeceecens 9.
VI. Procedure’s for Contesting Arbitration & Awards .........0..c.cc005 10.
VIII. Never Consented to a Magistrate ............ccccesceceeecececseeueuenes 12.
IX. Elements of Fraud not Evidenced by the Record ................0.00. 13.
X. Presumption of Receipt of Mailing ...............cccccessescecceseceess 13.
XI. Agreement Between the Parties and Default Equating to Assent... 14.
KIL. Conclusion ..........cccceececseceeescsccsesssnccesevesseececsesecesencesens 15.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 3 of 59

TABLE OF AUTHORITIES

Cases
AT&T Technologies, Inc. v. Communications Workers,
475 U.S. 643, 649-650 (1986).

Babier,
948 F.2d. 117, 121 (2nd Cir. 1991).

Chicago v. New York,
37 F. Supp. 150.

Godfrey v. United States,
997 F.2d 335, 338 (7th Cir. 1993).

Hall,
552 US 576, 578.

Hagner v. United States,
286 US 427, 430, 76 L.Ed. 861, 52 S.Ct. 417 (1932).

In Re: FNB
152 F. 64.

Joyce v. U.S.,
474 US 215; 102 F,.2d. 188.

Latana v. Hopper,
102 F.2d 188 (1939).

li.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 4 of 59
Main v. Thiboutot,
100 S.Ct. 2502; 495 F.2d 906, 910; 478 So.2d 368 (Fla. 2nd DCA 1985).

Norwood v. Renfield,
34 §.Ct. 329; Exparte, et al, 49 P. 732.

Perez v. Tilton, et al.,
No. CAL. No. C-05-5241

Planters Bank, et al v. Bank of Georgia,

Schein, Inc., v. Archer & White Sales, Inc.,
586 US _, 139 S. Ct. 524 (2019).

Singh v. Raymond,
WL 11370123 (SDNY Mar. 28, 2014).

lil.
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 5 of 59

GLOSSARY OF ABBREVIATIONS

Not Applicable

iv.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 6 of 59

JURISDICTIONAL STATEMENT:

Jurisdiction

The United States Court of Appeals for the Federal Circuit, an Article I
Court of original jurisdiction, located at Washington, D.C., has exclusive
nationwide jurisdiction over a variety of subject matters, parties, person’s, and/or
properties. ‘To include but not limited to “All government contract cases, all
government personnel cases, all cases involving monetary claims against the

United States ...

As an Appellate Court, the United States Court of Appeals for the Federal

Circuit reviews final decisions made by a court under its jurisdiction.

The United States Court of Appeals for the Federal Circuit has jurisdiction
over the final decision of the United States District Court for the Northern District
of California, which entered a final decision and order on January 17, 2020 and on

February 07, 2020.
Jurisdiction Over Federally Qualified Questions

The Appellant brought forth the constitutional right to enter into

“commercial” contracts and the Clearfield Doctrine, and whether or not compelled

Page 1.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 7 of 59

performance by act(s), action(s), performance, conduct, inaction(s), or forbearance
are cognizable by the Federal Arbitration Act (Hereinafter “FAA” or “Act”) and
the Constitution of the United States; to be articulated further within the body of

this presentment.

The Appellant and his FAA recognized contractual “class,” The Custody
Class; to be referenced throughout as T.C.C., do not consent to submitting to the
courts jurisdiction unless and until such jurisdiction is proved to be “Article III (3)”
of the United States Constitution, as such is a constitutional right and we must
respectfully challenge the jurisdiction of the court and remind the court that under
the 1S* Amendment of the Constitution an appeal is governed via the Right to
Redress and the Right to Petition Government — See: U.S.C.A. § 1, 5 (Due Process
Guarantee as the Secured Rights of the Constitution are property, possession’s that

may not be deprived of a party without due process).
Assumption of Role of Judge:

The Honorable ‘Westmore’ assuming “life tenure,” acted as a judge in the

matter 4:19-mc-80288-KAW, as a magistrate, acted in excess of his jurisdiction —
“The magistrate judges of this District have been designated to conduct any
and all proceedings in a civil case including a jury or nonjury trial and to

Page l(a).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 8 of 59

order the entry of a final judgment, upon the consent of all parties” — See:
Consent to proceed before a United States Magistrate Judge or Declination
to Proceed before a Magistrate Judge and Request for Reassignment to a

United States District Judge, form and procedures governing.

In total and complete absence of the aforementioned, Judge Westmore
“acted,” with prejudicial old [judicial] hostility towards arbitration” (466 US 1,
14).

Westmore’s consideration of a response by the Attorney for the Defendants,
who were not in an official capacity, as the FAA documents commercial activity,
business engagement and a waiving of sovereign immunity — See: Clearfield

Doctrine & Planters Bank, et al v. Bank of Georgia, et al ..

Judge Westmore’s conduct, unlawfully assuming the role of an Article III
judge, leaves the court in want of jurisdiction, which permits and allows for the
challenge of the courts jurisdiction. See: 505 F.2d 1026; 415 US 533; 75 Ala. 268,
57; In Re: FNB 152 F, 64; 17 Kan. App. 2d. 573. 576-77, 840 P.2d 533; 252 Kan.
1096; 204 US 8, 27; Joyce v. US, 474 US 215; 102 F,.2d. 188; 37 F.Supp.150;

Main v. Thiboutot, 100 S.Ct. 2502; 495 F.2d 906, 910; 478 So.2d 368 (Fla. 2"4

Page 1(b).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 9 of 59

DCA 1985); 94 Ca.2d 751, 211 F.2d 389; 474 F.2d 215; 469 F.2d 416; Norwood v.

Renfield, 34 S.Ct. 329; Exparte, et al, 49 P. 732.
If there can be any greater federal qualifying questions it is:

a. “What was the court’s jurisdiction when “Westmore” choose to ignore
the consent rule and act contrary to the FAA?”

b. “Does 9 U.S.C. § 12 permit any court other than the court for “the district
within which the award was made,” to vacate an arbitration award,
beyond ‘three months after the award is filed or delivered?’”

c. “Can the court consider “a motion to vacate, modify, or correct an
award,” either by an adverse party or upon its own motion after the
“within three months after the award is filed or delivered,” per the FAA’s
statutory text?

d. Does the FAA require a class action via contractual commercial
agreement, note: “Or any other class of workers engaged in ...
commerce?” (FAA § 1).

e. “What is a valid arbitration association and proceeding as defined by the
FAA § 5? Note: “In the agreement provisions be made for a method of

naming or appointing an arbitrator or arbitrators or an umpire, such

Page 1(c).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 10 of 59

method shall be followed...”

. “According to the evidence and the record the Sitcomm Arbitration
Association only acted as process server and not in an arbitral capacity,
when the court claimed that the award was issued by an association and
not a single arbitrator, it erred and the foundation for such renders
judgment void, is this not a reasonable conclusion?”

. “The claim of fraud must be proved by each of its five (5) elements as
evidenced by the Federal Rules of Civil Procedure 9. Was “Westmore”
obligated to provide proof of fraud when she made such a claim as a third
party?”

. “Once jurisdiction has been challenged, must it be proved and does the
burden not shift to the court to prove jurisdictional points asserted?”
Latana v. Hopper, 102 F.2d 188; Chicago v. New York, 37 F. Supp. 150.

i. “Unilateral contracts,” “Click & Slide,” “Shrink Wrap,” are compelled

performance, requiring notice of agreement. An act(s), action(s),

performance, conduct, inaction(s), forbearance by a party. According to

magistrate Westmore, the unilateral contracts are not cognizable by the

Page 1(d).
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 11 of 59

FAA and the Respondent(s) admittance to receiving the contract,
responding with a general response while having a duty to respond, then
past grace period, rejecting the agreement does not permit arbitrator’s
review and action?

j. “Commercial business,” Planters Bank v. Bank of Georgia stated that
respondent(s) waived sovereign immunity when they failed to respond,
perform while having a duty to respond, or waited until after the ninety
(90) days statute of limitations to contest the award, or to file a
response.”

k. “[T]ypically an arbitrator need not explain their rational for an award”
Singh v. Raymond, et al.,, No. 13 cv-1323, 2014 WL 11370123 (SDNY
Mar. 28, 2014); Babier, et al., 948 F.2d. 117, 121 (2™ Cir. 1991). Did
the court err when it claimed via presumption and accusation that “the
“arbitration award” lacks any fact finding?” Is there a provision of the
FAA that requires the arbitrator to list anything other than the party
defaulting, having a duty to respond, being in breach of the agreement

the basis for rendering its decision?

Statement of Issues:

Page 1(e).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 12 of 59

1. Contrary to Supreme Court precedent and the Federal Arbitration Act (FAA)
9 U.S.C. § 1-16, the federal district court has by its decision stated that:

a. Courts can override a contract that delegates arbitrability questions to an
arbitrator.

b. Courts may enjoin a party (arbitration association) to a matter although the
party played no active role in rendering any determination and served only
as process server.

c. The court entering a motion to vacate is not within the limits of the Act
which requires “The United States Court in and for the District wherein the
award was made may make an order vacating the award...” The Court acted
without jurisdiction, in want of jurisdiction, prejudicially assuming a role not
granted via statute, matter must be over-turned and the court venue must be
questioned due to “the old [judicial] hostility towards arbitration, which
documents conflict (FAA 9 U.S.C. § 10(a)).

d. The Court failed to recognize the limits of the Act, which only permits the
court to consider, if there is proof of fraud, proved by a party to the
arbitration (Ibid). In this instance, the court conducted a non-statutory
investigation without an opportunity to challenge — “The Court finds that the

invalid arbitration award by Sitcomm must be vacated.” As stated Sitcomm

Page 1(f).
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 13 of 59

did not issue the award, a private arbitrator “Gibbs” issued the award as
documented on the award, “Sitcomm does appear to be a valid entity of
arbitration,” while the contract and the Act documents the validity of the
issuance of the award, 9 U.S.C. § 5.

. The Court stated, “the award issued by Sitcomm on the basis of procurement

through fraud because the award did not “have any meritorious basis in fact

or law, and Sitcomm does not appear to be a valid entity of arbitration.” The

Court is adding to the exception’s listed in the Act and has violated the

rights of the parties by making “any determination on the merits the parties

have agreed would be resolved exclusively by arbitration,” Henry Schein v.

Archer & White Sales, Inc., 139 S.Ct. 524,586 US (2019).

i. Note: “That when the parties to a contract assign a matter to arbitration
(including the validity of award, which is listed in the contract of
compelled performance), a court (Westmore) may not resolve the merits
even if the court thinks ... the merits are frivolous’” AT&T, et al., 475
US 679, 680 — “A court has no business weighing the merits of a

grievance because the agreement is to submit all grievances to

Page 1(g).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 14 of 59

arbitration, not merely those which the court will deem meritorious; Id.
650.
. The Court permitted the Respondent(s) to enter the record dispute default, as
twenty (20) days was extended to these private commercial corporations to
respond on the 33" day after service, in violation of the Act, the Rights of
Due Process of the Plaintiff's and failed to allow time for Plaintiff to rebut
response of Defendant(s) in violation of principles of due process,
procedures.
Background
The parties entered into an administrative contract that resulted in a court
committing the Plaintiff(s) to the custody via an agreement between two
(2) separate branches of government (Note that the agreement with the
parties is contained within the commitment & booking documents and
processes).
. By the nature of the Defendant — “the California Department of Corrections
and Rehabilitation, et al.,” a private for profit corporation, not a government
corporation as “the prison industries Inc., et al.,” engages exclusively in

commerce and has no claim to sovereign immunity —I do hereby

Page 1(h).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 15 of 59
incorporate by reference each of the Defendant(s) Comprehensive Annual
Financial Reports (C.A.F.R.’s) for the past twenty (20) years, inclusive of
references, notes, ledgers, and term definitions, which documents
application of the “Clearfield Doctrine.”

ii. It has been documented via “the Prison Law Group,” assisting the
monitor’s regarding “the Armstrong Class,” of whom a settlement
agreement has been established, that the CDCR Staff stated, “we don’t
care, sue us if you’d like.” This was construed as an attempt to change
the terms of the agreement, we conditionally accepted those change in
terms under our right to re-negotiate, re-contract, with a unilateral
performance and forbearance agreement, with a 10 to 20 calendar day
response requirement. The CDCR responded yet their response was
general and non-specific; a condition of the agreement. The CDCR
responded again, yet again, general non-specific and on the 22™ day the
CDCR rejected the agreement, yet outside the statute of limitations grace
period. The fact that the Respondent(s)/Defendant(s) attempted to
respond three (3) times, documents knowledge and non-concealment

along with assent via performance.

Page 1(i).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 16 of 59

iii. The Defendant(s) failed to perform several key functions of the
agreement, they were sent a notice of fault opportunity to cure and finally
a notice of default intent to arbitrate.

iv. Application was made to the arbitrator, an arbitrator who the agreement
permitted to determine the merits and/or claims of the parties.

v. The process server mailed via United States Postal Service a Notice of
Arbitration Hearing, as CDCR expressly stated that they will not
participated in the proceedings which was their choice, made without
force or threat. The hearing was held de novo and a judgement of default
on contract was entered by the sole arbitrator, K. Gibbs.

vi. The Plaintiff(s) continued to attempt to work with the Defendant(s) yet
they were unwilling, retaliated, threatened life, safety and property of
Plaintiff(s). The within three (3) month period ordered by the Clerk to
respond to the Motion to Confirm the Arbitration Award on December

27, 2019 also elapsed, Respondent(s)/Defendant(s) were time barred.

Page 1(j).
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 17 of 59

I. Original Petition to the Court

i. “There is nothing malleable about “must grant,” which unequivocally
tells the courts to grant confirmation in all cases, except when one of the
prescribed’ exceptions applies.’” Hail, et al., 552 US 576, 578; Archer
(2019).

il. The Courts ‘Westmore’ assumes the role of arbitral tribunal, when
attempting to criticize the arbitrator for doing only what the agreement
permitted under the arbitration clause. There was only one issue before
the court — a motion to confirm arbitration award.

ili. | The Motion to Confirm was received by the court on December 06, 2019
over sixty (60) days after the award was served upon Respondent(s). The
Clerk ordered the Respondent(s)/Defendant(s) to respond by December
27, 2019 a twenty (20) day window and as with the grace period for
rejecting arbitration clause, twenty (20) calendar days is a reasonable
period of time for permitting a response.

iv. | Under normal circumstances, a party representing government would
have sixty (60) days to respond, however; since the FAA evidences

‘commercial business,’ this automatically suspends any claim of

Page 2.
a.

Vi.

Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 18 of 59

government representation. The government cannot represent the private
for profit corporations as it is prohibited via due process and equal
protection clauses and other principles of law, such as the Clearfield
Doctrine.
None of the Defendant(s) responded prior to December 27, 2019 and it
should be noted that only the related party, CDCR attempted to ever
respond.
The Court could not consider the response from the Respondent(s) as they
were out of time, they did not ask for leave of obligation imposed by the
court order for responding by December 27, 2019. The Defendant(s) cannot
disobey a court order (to include the order of an arbitrator who possesses the
power of a judge/court respecting the parties to an FAA qualifying
agreement).
On January 08, 2020 the Defendant, CDCR, the Governor of California
filed a response in opposition to an arbitration award. The court could
not consider such a rebuttal, as it was clearly out of time, beyond the
grace period and statute of limitations, the court erred when it allowed

the time barred response and failed to allow rebuttal as required via due

Page 3.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 19 of 59

process.

vii. By the Court on January 17, 2020 acting under the authority of the FAA,
attempted to vacate the award stating that it was procured through fraud
and the award appeared to be invalid, without providing evidence or
proof of invalidity was actionable and reprehensible.

a. The Court produced evidence of some cases, where other judges of the
district court violating the jurisdiction of the FAA whereby these courts
vacated the award and the court was outside the district where the award was
issued, contrary to 9 U.S.C. § 10(a), 12(a). In fact each of the cases the
court claimed to rely on were where the award challenged option was
expired, 9 U.S.C. § 12(a).

b. Each of the cases relied upon by the Courts ““Westmore,” were where the

Court lacked jurisdiction to vacate the arbitration award, making that court’s

judgment, decree and final decision void. See 9 U.S.C. § 10(a).

c. “Westmore’s” lack of experience and prejudicial intent is evident by the
fact, she intentionally failed to follow normal protocol. She denied
Plaintiff(s) the right to rebut presumptive allegations of fraud, whereby

alleged by her lacked a single element as prescribed by the Federal Rules of

Page 4.
Il.

Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 20 of 59

Civil Procedure 9, which documents her role in the conspiracy against the

organization known as Sitcomm Arbitration Association.

. What constitutes a valid arbitration association under the FAA?

Validity — “To qualify as a valid arbitration under the FAA, the arbitrator
must consider the evidence and arguments from each party — advanced,” 524
F.3d 1235, 1239 (11" Cir.).
The record establishes that notices were properly mailed via supportive
declaration — once delivered to the post office, the Court must presume
delivery.” Hagner, 286 US 427, 430, 76 L.Ed. 861, 52 §.Ct. 417 (1932);
Godfrey, 997 F.2d 335, 338 (7" Cir. 1993).
Limited Jurisdiction
Presumably the court derives its power from the Constitution, a limited
delegation of authority. That limited delegatory authority respecting
arbitration is further curtailed, note:

“The FAA prescribes limited grounds under which a court may
modify an arbitral award (9 U.S.C. § 11(a)-(c)). ‘In enacting [the FAA],
Congress declared a national policy favoring arbitration and withdrew the
power of the states to require a judicial forum for the resolution of claims
which the contracting parties agreed to resolve by arbitration. In

Page 5.
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 21 of 59

‘Southland,’ the court converted this dicta into controlling law in a case
reviewing the actions of a state court... the court (Supreme Court of the
United States), emphasized that the FAA must have been intended to
control both state and federal courts or the FAA would have been
inadequate to fulfill its two central purposes: “overcoming the old
[judicial] hostility towards arbitration and addressing the failure of state
arbitration statutes to mandate enforcement of arbitration agreements.
The court therefore held that the FAA not only controls state and federal
courts, it also preempts state law that would bar enforcement of an
arbitration agreement.” 40 US 1, 10, 24-27; 465 US 1, 10, 14, 24-25.

In Archer, the Supreme Court re-iterated what was then long-standing
precedent, that a court must “interpret the Act as written and may not
engraft its own exceptions as was done here, as such is inconsistent with
the FAA (See: AT&T Communications, et al, 475 U.S. 679, 650.

“A court may not override the contract.”

“A court may not resolve the merits.”

“Even if the court thinks...”

The opinions of the courts relied, erroneously by ‘Westmore’ are
worthless, non-sensical when we consider these judge’s conspired

Page 6.
IT.

Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 22 of 59

ii,

iil.

together to “protect themselves and their sister courts,” from a process
server, and compelled performance contracts. The conspiracy’s chief aim
is to deny due process, cause injury, gatekeep and to conceal these
unlawful under color of law acts for the unjust enrichment of their
comrades, See: the “Addendum, Conspiracy Against Rights Claim
Attached.”
Challenge to the Courts Jurisdiction:
The Court acted without FAA implied or intended authority, the
courts ‘Westmore’ acted without jurisdiction and has caused injury.
The Court’s ‘Westmore’ claimed that one had to apply for class
certification while seeking a motion to confirm, combining arbitration
with a civil litigation, so we ask from winst dost she get this
authority? The Plaintiffs established jurisdiction via the FAA and the
titled caption of the “Motion to Confirm Award” — 9 U.S.C. § 9.
The court possessed no, absolutely no jurisdiction for vacatur of the
award per the FAA as this can only be achieved in the district where
the award was issued — 9 U.S.C. § 10(a), 12(a).

The Court listed the SAA as the organization that issued the

Page 7.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 23 of 59

arbitration award rather than the third (3) party/neutral who was
appointed as permissible via the contractual agreement between the

parties.

Therefore, as a matter of right, a challenge to the jurisdiction of the court is

hereby made.

IV.

il.

Motion to Confirm:

“If the parties in their agreement (see: Arbitration Clause) have agreed
that a judgement of the court shall be entered upon an award made
pursuant to the arbitration, and shall specify the court... there upon the
court must grant such an order, unless the award is vacated (in “the
District wherein the award was made,” 9 U.S.C. § 10 (a))), modified or .
corrected as prescribed in Sections 10 and 11 of this (F.A.A. 9 U.S.C.)
title, (see: F.A.A. 9 U.S.C. § 9).

By the text of the act specifying the very limits of a court, the law holds
through precedent that “...the appropriate scope of judicial review is
whether the award is an honest decision of the arbitrator, made within the
scope of the arbitrator’s power and that the court will not otherwise set
aside an award for error wither in fact or in law.’ 58 U.S. 344, 349,
(1854); 116 S. Ct. 834, 835 (1995), 465 U.S. 1, 15, 16 (1984).

Page 8.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 24 of 59

iii. |The Superior Law respecting ‘A Motion to Confirm,’ is well established,
and it is the F.A.A.

V. A Legitimate Arbitration Association:

i. The legitimacy of an Arbitration Association is not a matter for the courts
to determine per the contract and the F.A.A. The court erred when it
resorted to claiming “...does not appear to be a valid Arbitration
Association,” this was not the subject matter, not associated with the

rendering of the award and not an exception listed under 9 U.S.C. § 9.

Ibid.
VI. Unilateral Compelled Performance Contract.

i. A unilateral contract is one whereby one party signs and another party
agrees by some act, act(s), action(s), inaction(s), and/or forbearance. A party
would also need to be obligated to respond, in the present matter; the California
Department of Corrections & Rehabilitations, a.k.a. CDCR was obligated to

respond under settlement forms of Perez v. Tilton, et al., No. CAL. No. C-05-5241:

“The settlement requires the California Department of Corrections...”
“A federal judge has approved a settlement in the civil rights law suit
about...”

Page 9.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 25 of 59

Under the American’s with Disabilities Act and the Settlement regarding
Armstrong and Clark Classes.

ii. | Have the Respondents confirmed and or performed under the terms of the
agreement? Yes, as determined by the Arbitrator, not only did they waive
all rights to contest award by failing to appear ay hearing to arbitrate,
they rejected the agreement after grace period, and were time barred.

a. The fact that Respondents responded twice with a general non-specific
response, failing to supply information and/or proof of claims (showing of
cause), they responded eighteen (18) days beyond the statutory and agreed
upon time frame, as admitted into the records. This documents knowledge of
contract and intent.

b. Any attempt to reject contract, timely or not, documents knowledge of legal

duty/obligation and under the principles of contract law, (Restatement of

Contracts, U.C.C. § 9 — 208, 209, 210.
VII. Procedures for Contesting Arbitration Award

i. Per the Federal Arbitration Act, 9 U.S.C. § 9, 10, 11, 12 & 16, there are only

very specific and limited grounds for contesting an arbitration award:

Page 10.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 26 of 59

a. §9-—Procedure...

“If the parties in their agreement have agreed that a judgment of the court
shall be entered upon the award ... made pursuant to the Arbitration and shall
specify the court....any party to the arbitration may apply to the court so
specified for an order confirming the award, and there upon the court must
grant such an order unless the award is vacated, modified, or corrected as

prescribed in sections 10 and 11 of this title...

b. §10... vacating... (a) in any of the following cases the United States Court
in and for the District wherein the award was made may make an order vacating

the award upon application of any party to the arbitration....

c. § 11. Modification or Correction... In either of the following cases the
United States court in and for the District where the award was made may make
an order modifying or correction the award upon application of any party to the

arbitration...
d. § 12... Motion to Vacate of Modify... A motion to vacate, modify or correct

an award must be...within three months after the award s filed or delivered...

Page 11.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 27 of 59

A review of the Title 9 U.S.C. § 9, 10, 11 and 12, reveals that the court is
obligated to grant motion and order to confirm, if the award has not been by
order upon application, vacated by the court in the jurisdiction wherein the
award was issued. The District of California is not the District wherein the
award was issues. A review of the record records no order from the District
wherein the award was issues, within either the three month statute of

limitations or otherwise.

e. 16. Appeals ...(a) An appeal may be taken from — (1) an order — (E)

Modifying, ... vacating an award ...
The Appeal Per Title 9 is Proper.
VII. Never Consented to a Magistrate:

1. § 9 of 9 US.C., specifies the procedure respecting a motion to confirm
Arbitration Award, “United States Court,” implies Legal Delegated Authority to
Act, and at no time was there any willful intent to consent to a magistrate, nor will

there ever be.

A. The magistrate failing to strike Defendants opposition motion as untimely,
and/or to allow rebuttal of opposition, amounted to an unfair and bias hearing

denying due process respecting all parties, the Appellant’s, the Defendant’s and the

Page 12.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 28 of 59

Public, as the matter is not concealed from the Public.
X. Elements of Fraud Not Evident by the Record:

i. The law requires evidence of fraud, attempt to defraud to be proved on the
record, the F.A.A., require a party to the Arbitration to bring forth such an
applicational claim to the court, that they must prove not simply imply, on the
record. Fraud has five (5) elements and if just one (1) element is lacking, no claim

of fraud is capable of standing — see: Fed. R.C.U. 9(6).

ii. In the Present matter, and in the matters referenced by the court in its void
order, not one instance of all five (5) elements have ever been proved, no trial, no
evidence, only the court, it’s officers, agents conspiring to commit fraud, of which
the Addendum that accompanies this presentment proves all five (5) elements of

fraud and the four (4) elements of conspiracy.
VI. Presumption of Receipt of Mailing:
i. The Defendant(s) claim they were never served any documents that the

website of the U.S.P.S. did not evidence receipt. However, the information from
the U.S.P.S. website provided by Defendant/Appellant/Respondent, is neither

verified, certified nor an accurate reflection of the facts, and the court despite the

Page 13.
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 29 of 59

time barrment of Respondents, further erred by not permitting hearing and

ii. | Opportunity to rebut the evidence that amounted to a violation of due

process, and misprision of felony.
XII. Agreement between the Parties and Default Equating to Assent

i. The law (Contract Law — Restatement of Contract (second) (third)) holds
that unilateral contract’s that are founded on act(s), action(s), conduct,
performance, forbearance, or inactions, amount to assent if a part is aware
(notified), has notice to contract and has not timely rejected the Agreement. In the
present matter, the Defendant admits to having responded after receipt, and to not

timely rejecting the agreement as required by law.

ii. | The Respondent’s failed to fully perform after assent, went into default

after notice, and yet they only claimed, “We did not receive notice,” after

admitting they responded.

A. It is to be noted, that per the terms of the contract, the
Defendant’ s/Respondents/Appellee’s waived right to notice and were given
notice as a due process courtesy, dispute waiver.

1. One can not possibly call foul, if the drive to the field, in uniform, sign in,

Page 14.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 30 of 59

line up, stand at mound take a swing at a perfect slider and misses two
time’s and the third (3") time a perfect pitch straight up the middle and at
that moment state, “We shall not participate any further,” that is called a
forfeit.
When the Respondent(s) admitted to receipt of the contract and
responded generally and non-specifically (a condition of forbearance),
twice and finally stating “we quit,” by saying “we reject the offer,”
they are time barred by the Statute of Limitations, by eighteen (18)
days. Then they made it clear in writing, “we will not participate in
arbitration,” this was a knowing, deliberate, and intentional waiver of
right to notice. So how could anyone who knowingly waives their
rights later say, “We made a mistake, we never told anyone we
misspoke but, we now say, we wanted to participate? They by law,

FAA, contract, and their own actions CAN’T.
XI. Conclusion:

1. “The Court “must confirm” the Award:”
i. The Respondent Attorney General Representing five (5) of the

Respondent/Appellee’s, has stated that he never received notice, that the

Page 15.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 31 of 59

USPS tracking # 9114 9014 9645 0431 0433 9887 54 and 9114 9014
9645 0433 9896 69 (see Exhibit B & C), system documented no such
item.

a. Exhibit B, mailed on or about August 20, 2019 a Notice of Default, and
Intent to Arbitrate.

b. Exhibit C, a Notice of Arbitration hearing dated September 11, 2019.

c. Exhibit D, a communication from CDCR-OIG, wherein they document
“the Office of Inspector General (OIG) has received your
correspondence. Specifics of the Performance Contract,” again originally
sent prior to August 10, 2019 permitting ten (10) calendar days to
respond, and twenty (20) calendar days if written notice request is
received timely.

1. The September 16, 2019 letter is beyond the statute of limitations and no
attempt to reject the agreement by Respondent(s). This communication is a
general letter, it does not speak as specifics of the performance contract, in
fact the Respondents fully acknowledge receipt, yet they claim they only
received his item and no other. They claim Exhibit C was never received, yet
they respond specifically to the “Notice of Arbitration hearing”, although
claiming it was never received by them. The Respondents have attempted to

Page 16.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 32 of 59

defraud the process.

d. Exhibit F, a letter by Respondents in Response to Exhibit C, where in the
Respondents Acknowledge “This letter is in Response to the Notice of
Arbitration Hearing, you recently served upon the California Office of the
Inspector General (OIG) regarding the above-mentioned matter — “Re:

EEON F.K.A. Brett Jones and The Custody Class (TCC), et al. v. California
Department of Corrections and Rehabilitations, et al.”

. Note confirmation and admissions of receipt of “The Mere Delivery and
Receipt of his “Conditional Acceptance Performance Contract, binding and
irrevocable, couples with an interest.” So why did the Court accept the
“word” of Defendant while they provided proof to the contrary of no mailing
of notice to any party, constituting an attempt to defraud?

. The Defendants could have raised all objections during Arbitration hearing
before the Arbitrator, yet they “Accordingly, the OIG does not intend to
participate in the Arbitration hearing set for September 30, 2019. This is a
waiver of right to participate and such a notice is assent, performance with
the agreement.

. This notice was sent four (4) days after the letter response to notice of
default, well beyond the August 16, 2019 statute of limitation (Exhibit C

Page 17.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 33 of 59

documents three (3) day notice of Fault Opportunity to Cure and Exhibit E,
documents response to that notice).

. The Respondents intentionally placed misleading unverified statements on
the record, and the court blindly accepted these statements as fact simply
because the Defendant(s) are represented by officers of the court. The
Defendant highlights that they “merely received the contract,’ and that that
in and of itself did not equate to assent. Yet their performing, conduct, act’s,
action’s, certainly does amount to assent. They per the Armstrong class, the
Clack Class, the Perez class had a duty to respond, yet the contract
prohibited a general non-specific response.

. We further note that the Chief Counsel responded attempting to reject the
agreement, because the original communications was received, yet by a
clerk of the “Intake and Review Unit,” an Agent of the Principle,
notifications requirement satisfied when brought to the attention of the Chief
Counsel he attempts to undo the damage caused by the failure to timely
respond, and to attempt to evade obligation. However, we note, the Attorney
General is not at this time making a claim of no service, no notice. That OIS
makes no claim of no notice or service. Why, they can’t as they already

accepted service, receipt of contract!

Page 18.
li.

Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 34 of 59

The Courts ‘Westmore’ did commit irreversible error by denying the
Appellants their Due Process Right to access the Court by accepting the
untimely response from Respondents, and then denying Appellants the
right to rebut accusational claims. It is standard practice to allow a
response to rebuttal to Motion to Confirm. ‘Westmore’s’ lack of
experience with and familiarity with/to the FAA is what prevented her
from recognizing that she was not the court of the district wherein the
arbitration was issued. There was no consent to a magistrate and no
opportunity to choose a magistrate over or as opposed to a Article 3
Judge (see: 9 U.S.C. § 9, 10 (a), 12a).

Westmore, further exacerbates the process by ignoring the Right of
Access to the Court, by failing to Acknowledge the Aforementioned, to
enter the Default against the no responding parties (for if the Attorney
General received copies of notifications, it must be presumed all other
parties do as well, as each letter states it is in response to communication
received), Westmore chose to ignore the motion to strike, and the
challenge to the Courts Jurisdiction with respects a motion to vacate
being brought only “in the district wherein the award was made,” that

District was not California.

Page 19.
iii.

Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 35 of 59

Westmore, further ignored “the Statute of Limitation,” of a motion to
vacate... An award must be served... within three months after the award is
filed or delivered. “Allowing a Motion to Vacate and then failing to follow
the Act as written, by creating an additional exception, vacating an award
because of a claim of fraud, which failed to State the particularities

necessary to sustain a claim of fraud.

Despite the very limited authority, the Court expanded the authority it
was delegated via the contract or Statute by throwing caution to the wind,
acting in now an ongoing and malicious conspiracy against the
Appellant, by claiming the Award was procured by fraud, that there was
proof that Appellant attempted to conceal information from Respondents
and the Court while relying upon no factual or actual evidence as
prescribed in law. This court appears to be a part of a conspiracy of the
“court and our sister courts,” relying on this group of wayward judicial
officials, who have acted in the very same manner as this courts
“Westmore,’ and the courts Joseph C. Spero, another Article IV Judge,
whom no consent was ever granted in the matter of 20-mc-80046-JCS,

has ordered the clerks as of February 20, 2020 to file a Motion to

Page 20.
iv.

a.

Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 36 of 59

Confirm as a civil matter (20-CV-01317-LB-Laurel Beeler another

Magistrate unconsented party Article IV Judge) (See: Exhibit F).

Each of the aforementioned occurring prior to the “Declaration of Nation

Emergency” (see: October 16, 1917, Act; Pres. Proc. 203 March 9, 1933,

Act; the National Emergency Act), to eliminate any claim as to reason

behind the unlawful and conspiracy conduct.
This Judge Beeler attempts to extort monies from Appellants amounting to
an unlawful tax, by demanding the paying of filing fees, which was already
payed (paid), prior to order, as a motion to confirm award is a summary
proceeding, not a litigation — “We affirm the Circuit Courts ruling that the
counter claim could not be asserted in a summary proceeding to confirm an
Arbitration Award...Actions to confirm an Award*** are straight forward
proceedings in which no other claims are to be adjudicated...The federal
Arbitration Act allows Arbitration to proceed with only a summary hearing
with restricted inquiry into factual issues, “819 f. 2d. 373, 377 (2nd Cir.
1987, 902 f. 2d. 925, 932, (11th Cir. 1990).
This is why the Supreme Court stated that “there is nothing malleable about
“must grant,’ which unequivocally tell the courts to grant confirmation un

ALL cases, except when one of the ‘prescribed’ exceptions applies.’

Page 21.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 37 of 59

Hall, et al., 552, US, 576, 587 (2008); Henry, etal...,586US _ 2019;
First, et al., 514 US 938, 943-944 (1995); 561 U.S. 63, 68-70 (2010);

v. We incorporate the Addendum and the documents filed by Plaintiff in

this matter and the two referenced in V of this section by reference, to

document elements of conspiracy, fraud, RICO, and unjust enrichment.

ix. The opposition motion must be stricken as improper, untimely, and
inapplicable. The Order by the Court must be vacated as there was no consent to a
Magistrate, the Court must confirm the award, as the Defendants have proven
neither misconduct, fraud in all elements, nor have the proven a lack of service of
notification, as the record documents the Respondent’s responded as a matter of

policy (Duty to Respond and APA Obligation) and course.

A. Noting that the Arbitrator has never personally been accused of acting.

contrary to the F.A.A., or the delegation of authority by and between parties.

B. The opposing party challenges contract as a whole by claim never agreed,
and the Supreme Court has consistently (in First Option, Southland, Rent-a-
Center, AT & T Communications, Exxon Mobile, and finally unanimously in Henry
Archer) held this involves “the Severability Doctrine” and when applied to

Arbitration, is a matter for the Arbitrator to decide. That is if the

Page 22.
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 38 of 59

opposing party’s challenge is deemed timely filed after waiving sovereign
immunity under commercial business application of the FAA and the

Clearfield Doctrine — See: § 15 of 9 U.S.C.

The Court must act justly, in equity according to the text of the Act, and when
the Act says, ‘must confirm,’ the Court cannot conspire, invent, create an

exception, as that would make such an act voidable and non-judicial.

Petitioner attests and affirms the aforementioned information to be true and

accurate this 04" day of April 2020.

 

Aott Lon” Jones, Petitioner

(Remainder of Page Left Intentionally Blank)

Page 23.
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 39 of 59
Case 2:90-cv-00520-KJM-DB Document 6559 Filed 04/01/20 Page 3 of 31

EXHIBIT A
  
 

12 fo

1B be

 

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-mc-80288-CRB DocumentJJ yeiled.04/27/20 Page 40 of 59
Case 2:90-cv-00520-KJM-DB Dodt#nent 660 494 04/01/20 Pane 4 of 31

 

 

Q. For how long?

A. Approximately ten years.

Q. And do I remember correctly you were also at
Sac for a while?

A. CSB Sacramento, yes, sir. And Mule’ Creek- State

[oo prison!

© Q.) Both of those as wardens?

Aye Yes}. sir.

 

Qs. cAnavthen you\-- could you briefly deséribe the

Chief: deputy:

‘sécretary. “Deputy director of Adult: Institutions.

 

~ Under ‘secretary of operations, and ultimately as:

    

January 2016 to August. 31, 2018.

Q. So two and a half years. Is that correct?

A. Right around there, yes.

Q. Okay. And as secretary and possibly the
warden, but definitely as secretary, you were once
defendants in the Plata and Coleman case -- you were one
of the defendants in the Plata and Coleman cases. Is
that correct?

A. Yes.

~Q. And you and I have been on opposite sides of
litigation table, so to speak, for quite a while,

correct?

 

U.S. Legal Support | www.uslegalsupport.com 18

 
10

11

  

14 4

15 : ‘ :

16.

20. |

22 |.

23

Case 3:19-mc-80288-CRB Docwegeptl keFHadg 04/27/20 Page 41 of 59
Case 2:90-cv-00520-KJM-DB Dodlthéeht 659 “Ait 04/01/20 Page 5 of 31

 

 

 

preserving objections here. It's an incomplete
hypothetical, and it calls for speculation.

You can answer the question, Mr. Kernan. I
don't need to tell you that. You can do what you want.
I apologize. Thank you.

THE WITNESS: I think the mass humanity in the
dormitories and the lack of physical space presents a
particular problem during this crisis, if that answers
your question, Mr. Specter.

MR. SPECTER:

Q. . Could: you. elaborate, please.--.elaborate on. the

  

"AS The’ physical ‘space: inthe: prisons prevent
appropriate social distancing. | Shared bathroom

-communals, laundry that is; youknow, washed: once..a

. week...

- Where's significant concerns:in my mind, of the

     

/ ability=to prevent and: mitigate the spread of disease’
that undoubtedly in my mind will, go through:.the prisons
ogiven the:.-- you know, the:-close’ quarters that: inmates.
umust- live: ins
-Q. 0 In a -radio.-interview.with .KOQED,.do you: refer to
the-situation.in,the. prisons as. "tinderbox"?: First. of
all, did you -- did-I accurately quote you. from that

interview?

 

U.S. Legal Support | www.uslegalsupport.com 26

 
 

 

22

23

24

25

Case 3:19-mc-80288-CRB Document 41 walled 04/27/20 Page 42 of 59

 

 

Case 2:90-cv-00520-KJM-DB_Dodlaniéth 6850 “Fifdt 04/01/20 Page 6 of 31 _
SORT Nesp sire
Q. And could you describe what you mean by that?
A. I think I was -- even as inartful as it was, it
was not meant to be salacious. It was simply meant to
suggest to the person I was talking to the gravity of
the situation in our state prisons and jails given the

COVID-19 virus.

My “experience with other contagions over the

nm system and -

‘prison setting versus. the. community.setting.:
Q. You -- you understand that there have been

certain cruise ships that have had passengers with the

virus, correct?

A. Yes, sir.

 

U.S. Legal Support | www.uslegalsupport.com 27

 
10

11

12

13

14

15

16

17

18

19

20

21

22

(23°

24:

25

Case 3:19-mc-80288-CRB Doqument We rAllgd 04/27/20 Page 43 of 59
Case 2:90-cv-00520-KJM-DB_Dodtiiém 6859 2824 04/01/20 Page 7 of 31

 

 

Q. Do you have particular concerns about the risk
to that population?

A. I guess I would say given my knowledge of the
COVID virus and the news reports that are going on is
that this is a highly, highly contagious disease. That
we've already identified, as you have pointed out, you
know, one inmate and nine staff.

I think it's not -- if it's going to happen.
It's when it's going to happen that they're going to
have considerable more cases given the close proximity
of the inmate population as -- as we are describing in
these dorms across the system.

Q. Do the dorms present a -- in your mind, do the
dorms present a greater risk than other types of housing
units that they have in CDCR?

A. Well, I mean, I think all inmates, even inmates
in cells that are, you know -- having to go to chow
halls or do other -- pill call or what have you, where
they're in close proximity to other inmates present a
greater level of risk.

And I say that with just based on my

experience, not based on any expert knowledge of it. It

“legust strikes me that as Americans. are being asked. to

stay six feet apart. that,- you know, placing the. bunks.

and the dorms that I dealt with were very.much closer

 

U.S. Legal Support | www.uslegalsupport.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-mc-80288-CRB Documendd ddledQ4/27/20 Page 44 of 59
Case 2:90-cv-00520-KJM-DB Dodtamért 6450 492% 04/01/20 Pane 8 of 31

 

|. Believe that the socia

 

“than. that.

You have: got to

 

«They share communal -bathrooms:;::

distancing is almost. impossible

    

. for most of those inmates.and the tight quarters only

 
  

xacerbate':the problem.’

Q. In your opinion, tight quarters -- well, you
understand that in many institutions, prisoners are fed
in dining rooms, general dining rooms, where they
congregate, correct?

A. Yes, sir.

Q. And they sit at tables with about four stools

A. Yes, sir.

Q. And those are less than six feet apart from
each other, are they not?

A. Yes, sir.

Q. Are you concerned about the transmission of the
disease in that area as well?

A. You know, yes is the direct answer. And, you
know, concerned with all my colleagues that are working
those prisons. I mean, I think it's a bad situation for
both.

Q. So you're concerned that the staff have no way
to keep social distance in that current condition as

well. Is that correct?

 

U.S. Legal Support | www.uslegalsupport.com 30

 
10

11

12

13

14

15

16

17

18

19

20 |. steps:-are warranted to reduce the population or spread
2b) 0.
22.
230) fer oe
2A. Yo es

25. |). sense that ‘we should be taking immediate, bold steps. to

Case 3:19-mc-80288-CRB Doguaent Kerhitad 04/27/20 Page 45 of 59

 

 

Case 2:90-cv-00520-KJM-DB_Dodttnent ie id 04/01/20 Page 9 of 31

You can answer.

THE WITNESS: I'm sorry, Mr. Specter. Would
you please repeat that.

MR. SPECTER: I don't think I can.

(Record read.)

MR. MELLO: Same objection so as not to
sidetrack you, Mr. Kernan.

THE WITNESS: I guess the most responsive
answer is I just don't know, Don. I -~ I worry about
the time that is elapsing and what we're seeing, you
know, as this is coming across the country and
flattening the curve and all the things that are going
on the news; that decisions are being made now might
mitigate it two weeks from now.

But I -- again, with all directness, do not
know what the department is doing internally today to
mitigate the population issues across the system.

MR. SPECTER:

Q. secretary Kernan, ‘do you believe that immediate

thé population out .in some way in order. to reduce the

cxisk of harm?

_ MR. MELLO: . Same objections.

0 PHE WITNESS: Ido, six... I think it's:.common

 

U.S. Legal Support | www.uslegalsupport.com

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 3:19-mc-80288-CRB Documgphit kuedO4/27/20 Page 46 of 59
Case 2:90-cv-00520-KJM-DB _Dochlent 6589 #128 04/01/20 Pade 10 of 31

 

 

try to mitigate the spread of the virus in the prisons.
And for that matter, in jails across the country.

MR. SPECTER:

Q. And to your knowledge, and I understand this is
to your knowledge, it's not -- I understand that the
department may be doing things that you don't know
about, but to your knowledge, do you know about the --
do you know of any immediate and bold steps other than
the one that -- the ones that were contained in the
governor's executive order?

A. I -- I think that logistically the department
has taken a number of steps to try to mitigate that; the
screening of staff coming into the facility, the taking
of temperatures, and questioning. It seems like a
reasonable step to me.

The closing of programs, the closing of
visiting all of those things that the department has
done seem to me to be reasonable steps to try to
mitigate the problem.

And then it just becomes a question, and again,
admittedly don't know, are they spreading people out
either through using the full capacity that they have,
considering releasing offenders that are soon to be
released, and addressing those people that are immune

comprised and might be in greater jeopardy than the rest

 

U.S. Legal Support | www.uslegalsupport.com 35

 
10
14
12
13
14

15

16. }00%
17:
180 [eS
19 foe
20. |
21 -
22°
23].
24 fos

25 [°

Case 3:19-mc-80288-CRB Dogesernt Kerhbed 04/27/20 Page 47 of 59
Case 2:90-cv-00520-KJM-DB Docliaertes$9 Fed 04/01/20 Page 11 of 31

 

thousands of inmates without someplace to go in the
community, you know, a residence or other location and
without the appropriate support, is a dangerous thing.

So I don't think that what they're dealing with
is very easy, Mr. Specter, but I do think that reducing
the density is a very common sense in-the-moment kind of
issue. And I'm hopeful that the governor and the
secretary are going to do that.

MR. SPECTER:

Q. Okay. You understand that people are released
on parole from the CDCR every day or every workday at
least, correct?

A. Yes, sir.

Q. And the latest figures I have were that they're
about -- in 2018, I. believe, 38,000. some-odd:people..were

released: from prison. Is that around the. number that

 

you have experienced: while you, were. there?

 

“thousanda year because of. parole violations. and

~ @ifferent aspécts of the, criminal justice, system. But
that. sounds: about right as I understand the current
-- parole numbers.

<Q... Right...And, you, understand also that some of
those. peoplé°-- some. of those people are sentenced to

determinate: terms, correct?

 

 

U.S. Legal Support | www.uslegalsupport.com

 
10 4.0.
12 pow
130)

14 pe.

Case 3:19-mc-80288-CRB Documgpget kded 04/27/20 Page 48 of 59
Case 2:90-cv-00520-KJM-DB Dochiernt658o #164 04/01/20 Page 12 of 31

 

A,-> Yes;<sir.

Qe And so. -when-thedr-parole..day»comes,.they're

  

   

place, ‘correct?

 
 
  
 

OMB Nes Posie.
Q. In terms of if you were recommending reduction
in the population of the -- well, strike that.

In your opinion, if ++ there :was a need to

|e. peduce the population, and<I think “you-may have said

 

  

this already, ‘but do you agree that- releasing pedple who:

  

are: going. to:bereleased™ anyway in: thé -néxt
Ora year is a reasonable group: to lookvat in terms of

the population?

 

‘MR: MELLO: “"Reasonable" is vague.’ It's an

a5 [esh

16 fs
AT)

18 fs

19

20. ay ts ee

21

22

23

24

25

 

“ineomplete hypothetical: (calls for speculation.

   

 
  

‘THE WITNESS: Is-

/ 1 would’ say’ yes 'to“ that,

    

Mr... Specter. I guess with ‘the’ cave

  

"the balancethat: the governor and the se¢retary have in

protecting public safety in that. just: releasing’ people

     

(a challenging: polit thing.

I guess I would just say that this virus
Strikes me as something that we've never dealt with
before. It's scary. Staff are scared, extra scared.

And I think that -- and hope that the governor will do

something to reduce the density in that prison

 

U.S. Legal Support | www.uslegalsupport.com 38

 
10

1}
12 |
14

15.

16

17

18

19

20

21

22

23

24

25

Case 3:19-mc-80288-CRB Document Ie Aled 04/27/20 Page 49 of 59

Case 2:90-cv-00520-KJM-DB_Doclifrerit 6589 #1é4 04/01/20 Page 13 of 31

 

 

healthcare providers in community that it is even more
likely individuals will have less access to sufficient
medical and mental health services upon their early
release from DCR prisons?

A. I think the obvious to that is yes, sir.

Qs cIn the KQED article that Mz.

 

|°.- about, I believe there's a quote... It says ."it's<a

-. tinderbox. of potential infection as you'.go forward,

. especially if. you were just watching, what's going.on
around the world. -I know Italy and Brazil had serious
-violence and escapes. and-murders in jails.as a result of

| covrp-19."

“8S Does=that sound like something you said: to the

- reporter from KQED?

“oA. Yes, sir.
Q. Okay. Do you think CDCR's prisons are
comparable to jails in Brazil?

MR. SPECTER: Vague as to “comparable.”

THE WITNESS: I don't know if I would say
they're comparable, Mr. Mello. I would just say that --
you know, as it relates to confined quarters, there's
some general consistencies in any detention facility no
matter where it is in the world that are consistent with
-- you know, the same kind of things we deal with here

in California.

 

U.S. Legal Support | www.uslegalsupport.com 77

 
LO oor S

11

120 fs
1B.
L4o fo

AS ej ee

16

1S
18°}.

20

21

22

23

24

25

Case 3:19-mc-80288-CRB Document 11 Jled 04/27/20 Page 50 of 59
cott Kernan
Case 2:90-cv-00520-KJM-DB_Docllaenb6S8o #164 04/01/20 Page 14 of 31

 

 

entire question. Could you repeat it?
Q. I'm sorry. Maybe I should go about this a

different way. Inthe best-of ‘all possible worlds,

 

everybody coming: out of prison. would have a parole plan

that applies ‘for their medical ‘and mental ‘health’ needs

 

as well as their housing’ needs, “right?

 

   
 

  

     

that’ doesn! t-happentin ‘today's prison ‘system‘in
correct?

lot. for everybody, no.

 

Qe’ But’ they're “Stil

 

-Yeleased, :correct?:

 

UA. Yes.

   

ake still. released even. thoug

 

‘may have HIV or other contagious diseases, ‘correct?

OAL Yes.

 

jhether they have.a parole plan
“or not, correct?

ORL ess

 

“Qs What's: all nave; Paul.

MR. MELLO: I have nothing further. Madame
court reporter, I will try to get you those
declarations, those exhibits.

And I thank Mr. Kernan for his time.
We definitely want a transcript.

Don, you're picking that up?

 

U.S. Legal Support | www.uslegalsupport.com 92

 
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 51 of 59

EXHIBIT B
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 52 of 59

EXHIBIT C
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 53 of 59

SITCOMM ARBITRATION ASSOCIATION

1001 South White Oak Read a
White Oak, Texas wn
+1 (877) 631-1722 Pt
Website: saalimited.com Email: support@saalimited.com

ALL-PURPOSE PROOF OF SERVICE

I, SITCOMM ARBITRATION ASSOCIATION, being at or above the age of 18, of
the majority and not a party to the action, a citizen of the United States of America, did mail the
document entitled: Conditional Acceptance & Notice of Default

 

by placing it in an envelope addressed to: Name and address:

Califormia Department of Corrections and Rehabilitation Office of the Inspector General
Office of the Ombudsman 1011f Old P @ Road, Suite 110
1515 S Street a Sacramento, California 95827
Sacramento, Califomia 95811 USES. Tracking 9114 9014 9645 0433 9887 92
USPS, Tracking 9114 9014 9645 0433 9887 54
Attomey General William Barr
Judicial Council of Catifornia United States Department of Justice
455 Golden Gate Avenue 950 Pennsytvania Avenue
San Francisco, California 94102 Washington, D.C, 20530
USPS, Tracking 9114 9014 9645 0433 9887 61 ’ ULS.P,S, Tracking 9114 9014 9645 0433 9888 08
Attomey General Xavier Becerra Superior Court of California at Mon
Califomia Deparitient of Justice ‘Aapallata Division - Felony =
P.O, Box 944255 240 Church Street
Sacramento, California 94244-2550 Salinas, California 93901
USPS. Tracking 9114 9014 9645 0433 9887 78 U.S.P.S, Tracking 9114 9014 9645 0433 9888 15
Office of Califomia Governor
vernor Gavin Newsom
1303 10th Street, Suite 1173
Sacramento, California 95814

U.SP.S. Tracking 9114 9014 9645 0433 9887 85

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local dropbox guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day August 21, 2019.

THE SITCOMM ARBITRATION ASSOCIATION
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 54 of 59

EXHIBIT D
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 55 of 59

ALL-PURPOSE PROOF OF SERVICE

I SITCOMM ARBITRATION ASSOCIATION, being at or above the age of 18, of
the majority and not a party to the action, a citizen of the United States of America, did mail the

document entitled: NOTICE OF ARBITRATION HEARING
by placing it in an envelope addressed to: Name and address: . Page |2

Califomia Department of Corrections and Rehabilitation
Office of the Ombudsman .
1555 § Street

Sacramento, California 95811 U.S.P.S. Tracking Number 9114 9014 9645 0433 9896 38

Califomia Department of Corrections and Rehabilitation
Office of Intemmal Affairs
P.O, Box 3009

Sacramento, California 95812 US.PS. Tracking Number 9114 9014 9645 0433 9896 45

Judicial Council of California
455 Golden Gate Avene .
San Francisco, California 94102 USPS, Tracking Number $114 $014 9645 0433 9896 52

Attommey Geueral Xavier Becerra

California Department of Justice

P.O. Box 944255 ‘
Sacramento, California 94244-2550 —_U.S.P.S, Tracking Number 9114 9614 9645 0433 9896 69

Office of California Governor

Governor Gavin Newsom

1303 10th Street, Suite 1173

Sacramento, Califomia 95814 U.S.P.S. Tracking Number 9114 9014 9645 0433 9896 76

Office of the Inspector General
10111 Old Placerville Road, Suite 110 . .
Sacramento, Califomia 95827 U.S.P.S. Tracking Number 9114 9014 9645 0433 9896 83

_ Attomey General William Barr
United States Department of Justice
950 Peansylvania Avenus

Washington, D.C, 20530 U.S.P.S, Tracking Number 9114 9014 9645 0433 989690

Superior Court of California

Appellate Division - Felony

240 Church Street
Salinas, California 93901 USPS. Tracking Number 9114 9014 9645 0433 9897 06

Affixing the proper postage and depositing it with the local postal carrier, also being of
the age of the majority, and not a party to this action who upon receipt guarantees delivery as
addressed and/or local dropbox guaranteeing the same as prescribed in law. If called upon I
provide this sworn testimony based on first-hand knowledge of the aforementioned events
attesting and ascribing to these facts on this day September 11, 2019.

THE SITCOMM ARBITRATION ASSOCIATION

SITCOMM ARBITRATION ASSOCIATION ARBITRATION HEARING NOTIFICATION
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 56 of 59

EXHIBIT E
Case 3:19-mc-80288-CRB Document 11 Filed 04/27/20 Page 57 of 59

Brett Jones, BJ5840
September 16, 2019
Page 2

Please note, you must appeal the cancelation within 30 days of the issuance of the CDCR Form
695 (Screening For: CDCR Form 602 Inmate/Parolee Appeals).

In the future, regarding concerns with appeal issues submitted to our office, please include copies
of supporting documents such as copies of submitted CDCR Form 602 appeal form and/or
CDCR Form 22, if applicable. Also, do not send us originals, as we will not be able to return
them.

Only after a decision has been rendered by the third level of review, if you believe the CDCR
failed to appropriately address your concerns, you may choose to resubmit your complaint to this
office.

The OIG cannot act in the role of attorney, nor can we provide legal advice or assistance. If you
need legal research, advice, or representation, we suggest you consult a private attorney to
directly represent your interests, As an alternative, you may wish to contact an advocacy or
public-interest law group, a few of which are listed below:

Legal Services for Prisoners with Children
1540 Market Street

Suite 490

San Francisco, CA 94102

Prison Law Office
General Delivery
San Quentin, CA 94964

Prison Activist Resource Center (PARC)

P.O. Box 70447

Oakland, CA 94612

Thank you for bringing your concerns to our attention.

INTAKE AND REVIEW UNIT
Office of the Inspector General

ML : XX-XXXXXXX-P]
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 58 of 59

STATE of CALIFORNIA

{ OFFICE of the Roy W. Wesley, Inspector General
O G INSPECTOR GENERAL Bryan B. Beyer, Chief Deputy Inspector General

        

a9) "| ee

 
 

Regional Offices

September 16, 2019

Sacramento
Bakersfield
Rancho Cucamonga

Brett Jones, BJ5840
California Institution for Men
Facility A

P.O. Box 368

Chino, CA 91708

Dear Brett Jones,

The Office. of the Inspector General (OIG) has received your correspondence regarding,

"Conditional Accepiance Performance Contract,"

The OIG is an independent State of California government agency established by law. Our
primary responsibility is the independent oversight of California's youth and adult correctional
agencies, including the California Department of Corrections and Rehabilitation (CDCR), the
Board of Parole Hearings, and the Prison Industry Authority. As part of our statutory mandates,
the OIG oversees the internal affairs investigations and employee disciplinary process of the
CDCR, monitors CDCR's use-of-force review process, and conducts reviews of CDCR's
policies, practices, and procedures. The OIG is not an investigative agency and does not pursue
legal action on behalf of inmates.

Further, before this office will consider taking any action on. your concerns, you must first

demonstrate your attempts to obtain resolution to your issues by completing the formal

administrative process with the CDCR, such as filing a CDCR Form 22, CDCR 602 _
Inmate/Parolee Appeal, or CDCR 1824 Request for Reasonable Accommodation.

AD cy _ ‘We encourage you to utilize available administrative grievance remedies until you have received
f\ a7 a final decision by the third level of review. If your appeal was screened out in the last 30 days,
2poe” we recommend you follow the instructions provided by appeals staff and resubmit your appeal to

the appeals office. If you wish to do so, you may use a CDCR Form 22 asa receipt when
submitting your CDCR Form 602 appeal to institutional staff, Please contact your correctional
counselor for advice and assistance regarding questions about the process or the status of your
appeal/grievance.

If your appeal has been cancelled, and you dispute the reasons for cancelling your appeal, you
may file a new appeal disputing the appeal coordinator’s reasons for cancelation, explaining why
the cancelation was improper or why the appeal should have been processed. You should attach.
the original appeal and the cancelation notice with any documentation supporting your claim that
the appeal was improperly rejected, and submit the whole package to the appeals coordinator.

Gavin Newsom, Governor

 

10111 Old Placerville Road, Suite 110
Sacramento, California 95827
Teleplinne: (916) 255-1102
wnw.olg,ca.goy

 
Case 3:19-mc-80288-CRB Document11 Filed 04/27/20 Page 59 of 59

Certificate of Service

I, Brett “Eeon” Jones, being at or above the age of 18, of the age of the
majority and a citizen of the United States of America, did mail this written request

by placing it in an envelope addressed to: Name and address:

United States Court of Appeals

For the Federal Circuit

717 Madison Place, N.W.

Washington, D.C. 20439-0001 U.S.P.S. Tracking #: 9405511699000876843803
United States District Court

Northern District of California

450 Golden Gate Avenue

San Francisco, CA 94102-3661 U.S.P.S. Tracking #: 9405511699000876846910
Affixing the proper postage and depositing it with the local postal carrier, also
being of the age of the majority, and not a party to this action who upon receipt
guarantees delivery as addressed and/or local drop box guaranteeing the same as
prescribed in law. If called upon I provide this sworn testimony based on first-hand

knowledge of the aforementioned events attesting and ascribing to these facts on

this day April 03, 2020.

/s/ Brett “Eeon” Jones
